Title: From George Washington to Major General Nathanael Greene, 26 February 1780
From: Washington, George
To: Greene, Nathanael


          
            Dear Sir,
            Head Quarters Morris Town Feby 26th 1780
          
          In answer to your note on the subject of Col. Biddles letter I can only say that I have already recommended his waiting upon the Legislature and I still think he will have it in his power to make representations for the good of the service; but though I wish the measure to take place I would not press it or do violence to the scruples which I cannot but acknowledge are natural in Col. Biddles situation—But if he cannot reconcile it to his feelings to go—I shall be glad some other mode may be fallen upon to give the Assembly the necessary information and excite to those exertions which the exigency of our affairs requires. I am Dr Sr yr Most Obet servt
          
            Go: Washington
          
        